
	
		II
		110th CONGRESS
		1st Session
		S. 2465
		IN THE SENATE OF THE UNITED STATES
		
			December 13, 2007
			Mr. Kennedy introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XIX of the Social Security Act to include
		  all public clinics for the distribution of pediatric vaccines under the
		  Medicaid program.
	
	
		1.Short titleThis Act may be cited as the
			 Vaccines for Children Access Act of
			 2008.
		2.Inclusion of all
			 public clinics for distribution of pediatric vaccines under
			 MedicaidSection
			 1928(b)(2)(A)(iii)(I) of the Social Security Act (42 U.S.C.
			 1396s(b)(2)(A)(iii)(I)) is amended—
			(1)by striking
			 or a rural health clinic and inserting , a rural health
			 clinic; and
			(2)by inserting
			 or a public health clinic, after
			 1905(l)(1)),.
			
